UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7005



LEROY RICHARDSON-BEY,

                                              Plaintiff - Appellant,

          versus


THEODIS BECK; JAMES B. FRENCH; LYNN OEHLING;
MARY LOU ROGERS; BONNIE BOYETTE; DENNIS M.
ROWLAND; J. BLANGO; F. BROWN, Lieutenant;
SERGEANT WATSON; DAVID YATES; SUPERINTENDENT
GRIMM; CYNTHIA BUTLER BOSTIC; R. B. LEE,
Captain; ELIZABETH LAYCOCK; G. L. WOODARD,
Superintendent; C. BATTEN; FRAN MINSHEW; RICK
JACKSON, Superintendent; JULIA BRIGMAN; THOMAS
J. ANDREWS; MR. WILKERSON; HATTIE B. PIMPONG,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-262)


Submitted:   September 6, 2001        Decided:   September 14, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Richardson-Bey, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Leroy Richardson-Bey appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      Richardson-Bey v. Beck, No. CA-01-262

(E.D.N.C. May 30, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2